DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to the remarks filed on 9/19/2022. The election filed on 9/19/2022 have been entered. Accordingly, claims 1-12 remain pending.

Election/Restrictions
Claims 13, 14, 15, 16, 17, 18, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) yet did not provide any arguments (therefore it is assumed the “election with traverse” might be a typo which should rather be “election without traverse”) requirement in the reply filed on 08/29/2022.

Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marlinghaus et al (US20090221940A1) in view of Swensgard et al (US20170296185A1).

Regarding Claim 1 Marlinghaus et al teaches a treatment device “The present invention relates to an apparatus for the treatment of biological body substances” (Abstract) comprising: 

    PNG
    media_image1.png
    397
    668
    media_image1.png
    Greyscale

Fig 1 of Marlinghaus

a housing having a longitudinal axis extending between a proximal end and a distal end;  See Fig 1 above
a striking element disposed within the housing and moveable along the longitudinal axis; “Projectile 13 can be moved in guiding tube 6 by pressure differences of the air column in guiding tube 6 before and behind it (i. e. right and left of projectile 13 in FIG. 1)” [0038]
a tip disposed adjacent the distal end, “An impact body 9 is received in inner space 7 communicating with an applicator opening 8 being distal from the body during application” [0036] 
the tip having a flange; “Impact body 9 is supported on one of the radial shoulders by an O-ring 10 of an elastomer and has a flange 11 hereto.” [0036]
Marlinghaus  does not teach a sensor disposed adjacent the flange of the tip.
Swensgard teaches a sensor disposed adjacent the flange of the tip. “Turning now to FIG. 9, the distal connector flange 601 can comprise a magnetic field sensor 605,” [0165]
Marlinghaus et al and Swensgard et al are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus with a sensor as taught by Swensgard because sensor behavior 5172 can be assessed, such as to what extent a sensor accurately measured and/or measures a parameter. Anticipated data can be assessed 5174, including but not limited to tissue properties, wait period and firing speed [0248]

Regarding Claim 2 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus does not teach a printed circuit board and a signal wire coupling the printed circuit board to the sensor.
Swensgard teaches a printed circuit board and a signal wire coupling the printed circuit board to the sensor. “The magnetic field sensor 605 can be in signal communication with the shaft circuit board 610 and/or the circuit board 100 located in the handle,” [0165], “a printed circuit board assembly (PCBA)” [0187]
Marlinghaus et al and Swensgard et al are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus with connecting a sensor as taught by Swensgard because sensor behavior 5172 can be assessed, such as to what extent a sensor accurately measured and/or measures a parameter. Anticipated data can be assessed 5174, including but not limited to tissue properties, wait period and firing speed. [0248]

Regarding Claim 3 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus does not teach wherein the sensor is a force detector. 
Swensgard teaches wherein the sensor is a force detector. “the first sensor 9020 is configured to measure one or more forces exerted on the anvil 9014” [0291]
Marlinghaus et al and Swensgard et al are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus with a force sensor as taught by Swensgard because sensor behavior 5172 can be assessed, such as to what extent a sensor accurately measured and/or measures a parameter. Anticipated data can be assessed 5174, including but not limited to tissue properties, wait period and firing speed. [0248]

Regarding Claim 5 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. Additionally Marlinghaus teaches wherein the striking element is a slug. “A projectile 13 is inserted into the adjacent region of guiding tube 6 and is in contact with impact body 9 in FIG. 1.” [0038], See Fig 1 of Marlinghaus above

Regarding Claim 8 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus does not teach wherein the striking element is the driveshaft 
Swensgard teaches wherein the striking element is the driveshaft. “the handle assembly 14 and the frame 20 may operably support another drive system referred to herein as a firing drive system 80 that is configured to apply firing motions to corresponding portions of the interchangeable shaft assembly attached thereto.” [0149]
Marlinghaus et al and Swensgard et al are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus with the striking element being a driveshaft as taught by Swensgard because at a first time and in response to the first firing signal, set the motor set point to a first motor set point value; determine that an initial time period has passed since the first time; receive translation data describing a distal translation of the firing member during the initial time period; determine that the distal translation of the firing member during the initial time period is greater than a distal translation threshold; and modulate the motor set point to drive the firing member distally at a thin tissue firing member velocity value at least until the firing member reaches the stroke end position. [0005]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marlinghaus et al (US20090221940A1) in view of Swensgard et al (US20170296185A1) as applied to claim 1 above, and further in view of Shelton et al (US10716565B2).
Regarding Claim 6 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. Additionally Marlinghaus teaches wherein the striking element is a slug. “A projectile 13 is inserted into the adjacent region of guiding tube 6 and is in contact with impact body 9 in FIG. 1.” [0038], See Fig 1 of Marlinghaus above
Regarding Claim 7 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. 
However Marlinghaus does not teach a motor disposed within the housing, a driveshaft operatively coupled to the motor; a compression spring at least partially disposed about the driveshaft; a helical cam disposed adjacent the compression spring, the helical cam having a first flat end and a second end having at least one discontinuity.
Swensgard  teaches a motor disposed within the housing; “The firing drive system 80 may employ an electric motor 82, located in the pistol grip portion 19 of the handle assembly 14.” [0149]
a driveshaft operatively coupled to the motor; “the handle assembly 14 and the frame 20 may operably support another drive system referred to herein as a firing drive system 80” “a motor coupled to the firing member to translate the firing member between the stroke begin position and the stroke end position” [0005]
a compression spring at least partially disposed about the driveshaft; “A closure spring 268 is journaled on the closure tube 260 and serves to bias the closure tube 260” [0157]
Shelton teaches a helical cam disposed adjacent the compression spring, “the closure drive system 12100 comprises two different drive input arrangements which can separately or simultaneously drive a spiral cam gear 12140.” (Col 52 Lines 56-59), where the spiral cam is equivalent to a helical cam, “The closure drive assembly 13000 further comprises a housing portion 13100 and a torsional spring 13110 mounted to a projection 13108” (Col 54 Lines 58-61), 

    PNG
    media_image2.png
    460
    706
    media_image2.png
    Greyscale

Fig 54 of Shelton et al
the helical cam having a first flat end and a second end having at least one discontinuity. See Fig. 54 of Shelton above, the spiral cam gear (10140) has a flat side (on the bottom side of the spiral cam gear) and the second side is discontinuous (the teeth on the side of the spiral cam gear).
Marlinghaus et al, Swensgard et al, and Shelton et al are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus with a motor and drive system taught by Swensgard because at a first time and in response to the first firing signal, set the motor set point to a first motor set point value; determine that an initial time period has passed since the first time; receive translation data describing a distal translation of the firing member during the initial time period; determine that the distal translation of the firing member during the initial time period is greater than a distal translation threshold; and modulate the motor set point to drive the firing member distally at a thin tissue firing member velocity value at least until the firing member reaches the stroke end position. [0005]. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus and Swensgard with spiral cam as taught by Shelton because the handle housing 3012 can operably support a closure drive system, generally designated as 3100, which may be employed to apply closing and opening motions to the surgical tool 2000 that is operably attached or coupled to the handle assembly 3010 (Col 35 Lines 42-46).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marlinghaus et al (US20090221940A1) in view of Swensgard et al (US20170296185A1) as applied to claim 1 above, and further in view of Shelton et al (US20150133950A1).

Regarding Claim 4 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus and Swensgard do not teach wherein the sensor is a piezoelectric load cell. 
Shelton  teaches wherein the sensor is a piezoelectric load cell. “Thus, the piezoelectric sensor 36 is part of a sensing device that is configured to provide signal data based on the mechanical strain and/or vibration of the piezoelectric sensor 36. “ [0027]
Marlinghaus et al, Swensgard et al, and Shelton et al are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus and Swensgard with a piezoelectric sensor as taught by Shelton because the piezoelectric sensor 36 is not configured to be energized by an electric energy source like the piezoelectric driver 30. Rather, the stack of second elements 34 acts as a sensor. For example, when subject to vibration, the second elements 34 will vibrate. The mechanical strain on the second elements 34 created by the vibration may then be measured and converted to an electrical signal [0026]

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marlinghaus et al (US20090221940A1) in view of Swensgard et al (US20170296185A1) as applied to claims 1, 2, 3, 5, 7, and 8  above, and further in view of Spruce (US20100113966A1).
Regarding Claim 9 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus and Swensgard do not teach a force indicator in communication with the sensor and configured to alert the user when a tip force is too high
Spruce teaches a force indicator in communication with the sensor and configured to alert the user when a tip force is too high. “However, if the CPU 605 detects that the generated force value is greater than the over-pressure threshold value, then the CPU 605 is operable to cause the bicolour LED 701 to illuminate as red,” [0073]
Marlinghaus et al, Swensgard et al, and Spruce are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus and Swensgard with a force indicator as taught by Spruce because the threshold marker 707 together with the bar chart indicator 705 comprise a display region which allows a user to ascertain what proportion of the threshold is currently being applied to the probe 407. In other words, the threshold marker 707 corresponds to a point at which the force applied to the probe equals the pressure threshold, and the bar chart indicator 705 indicates the force which is being applied to the probe 407 as a percentage of the pressure threshold.

Regarding Claim 10 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus and Swensgard do not teach wherein the force indicator includes a plurality of LED lights
Spruce teaches wherein the force indicator includes a plurality of LED lights. “the display 409 comprises a bi-colour light emitting diode (LED) 701,” [0069]
Marlinghaus et al, Swensgard et al, and Spruce are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus and Swensgard with LEDs as taught by Spruce because the threshold marker 707 together with the bar chart indicator 705 comprise a display region which allows a user to ascertain what proportion of the threshold is currently being applied to the probe 407. In other words, the threshold marker 707 corresponds to a point at which the force applied to the probe equals the pressure threshold, and the bar chart indicator 705 indicates the force which is being applied to the probe 407 as a percentage of the pressure threshold.

Regarding Claim 11 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus and Swensgard do not teach wherein the plurality of LED lights includes a red light that illuminates when a tip force against a tissue is higher than a maximum threshold, a yellow light that illuminates when the tip force against the tissue is lower than a minimum threshold, and a green light that illuminates when the tip force against the tissue is between the minimum threshold and the maximum threshold
Spruce teaches wherein the plurality of LED lights includes a red light that illuminates when a tip force against a tissue is higher than a maximum threshold, “However, if the CPU 605 detects that the generated force value is greater than the over-pressure threshold value, then the CPU 605 is operable to cause the bicolour LED 701 to illuminate as red,” [0073]
a yellow light that illuminates when the tip force against the tissue is lower than a minimum threshold, “If the generated force value is less than the pressure threshold value, then the CPU 605 is operable to cause the bicolour LED 701 not to illuminate.” [0073]
and a green light that illuminates when the tip force against the tissue is between the minimum threshold and the maximum threshold “However, if the generated force value is greater than the pressure threshold value, but less than the over-pressure threshold value, then the CPU 605 is operable to cause the bicolour LED 701 to illuminate as green, thus indicating that the threshold force has been attained.” [0073]
Marlinghaus et al, Swensgard et al, and Spruce are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus and Swensgard with a threshold indication system as taught by Spruce because the threshold marker 707 together with the bar chart indicator 705 comprise a display region which allows a user to ascertain what proportion of the threshold is currently being applied to the probe 407. In other words, the threshold marker 707 corresponds to a point at which the force applied to the probe equals the pressure threshold, and the bar chart indicator 705 indicates the force which is being applied to the probe 407 as a percentage of the pressure threshold.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marlinghaus et al (US20090221940A1) in view of Swensgard et al (US20170296185A1) as applied to claims 1, 2, 3, 5, 7, and 8 above, and further in view of Park et al (US20210307845A1).
Regarding Claim 12 Marlinghaus et al and Swensgard et al teach the invention substantially as claimed with respect to claim 1. However Marlinghaus and Swensgard do not teach wherein the force indicator includes a graphical representation of a force of the tip against a tissue over time
Park teaches wherein the force indicator includes a graphical representation of a force of the tip against a tissue over time. “FIGS. 3 and 4 are screenshots of a portion of the display screen 120 that is presenting a graphical representation 300 of force,” [0032]
Marlinghaus et al, Swensgard et al, and Park et al are all considered to be analogous to the claimed invention because they are in the same field of force inducing medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlinghaus and Swensgard with a Graphical force representation as taught by Park because they generate a graphical representation of the force based on the current value of the magnitude of the force, the temporal rate of change of the force, and the spatial rate of change of the force; and causing the display screen to present the graphical representation generated based on the current value, [0010]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Friday 7:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793